Exhibit 23.2 ARMANINO McKENNA LLP Certified Public Accountants & Consultants 12667 Alcosta Blvd., Suite 500 San Ramon, CA94583-4427 ph:925.790.2600 fx:925.790.2601 www.amllp.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference of our report dated March 28, 2012 accompanying the financial statements of Redwood Mortgage Investors IX, LLC as of and for the years ended December 31, 2011 and 2010 and our report dated December 12, 2011 accompanying the consolidated balance sheet of Redwood Mortgage Corp. and Subsidiaries as of September 30, 2011, in the Registration Statement No. 333- filed on Form S-11 on June 6, 2012 for Redwood Mortgage Investors IX, LLC.We also consent to the reference to our firm under the heading "experts" in the prospectus. /s/ ARMANINO McKENNA LLP ARMANINO McKENNA LLP San Ramon, California June 6, 2012 San Francisco · San Jose
